DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding some text formatting in the specification, applicant stated (Remarks, page 7):

“While reviewing the published specification, Applicant noticed that words in paragraph [0044] that were bolded in the original application as submitted were not bolded in the published specification. The conversion of the bolded words, which are text-rich text, to non-rich text, e.g., words in parenthesis and capitals, for non-rich text display illustrates the benefits of the invention. Any issuance of a patent should include the bolded words in paragraph [0044] as provided in the original specification as submitted to the patent office”

The examiner notices that a published patent by the office could NOT keep the text formatting (e.g., boldfaced text) in the originally filed specification. Since an important concept in this patent application is related to converting a text formatting (claimed “translating an electronic response message”, Spec. [0044], converting bold text to upper-case words; for example, “claim” => [CLAIM], “suspicious” => [SUSPICIOUS]), it is suggested to show the feature in a drawing.

Regarding the rejection under 35 U.S.C. §101, applicant substantially amended independent claims by adding more limitations. Applicant also argued (Remarks, pages 8-11) that the amended claims are directed to a patent eligible subject matter. The examiner decides to withdrawn the rejection under §101.  

Regarding the rejection under 35 U.S.C. §102 and §103, applicant amended independent claims by adding new limitations. Applicant argued (Remarks, pages 11-13) that previously cited references fail to teach the newly added limitations. 

By reviewing the ordinally filed specification ([0044]), the examiner understands that applicant proposed a method of converting a rich formatted text (e.g., a boldfaced words, “This claim seems suspicious due to similarity to a related claim”) to a plain text by using upper case letters (e.g., a plain text “This [CLAIM] seems [SUSPICIOUS] due to similarity to a [RELATED CLAIM]”). The text formatting conversion is claimed as: “translating the electronic response text…, converting to electronic non-rich text”.  The specification describes the text formatting conversion using a term “converting / translating” or “converting and/or translating” (Spec. [0025], [0044], [0059]). The specification does not have any language translation from one language to another different language. A term “translating” just means “converting”. The upper-case letters with a bracket are claimed as “annotating the electronic non-rich text for semantic meaning”.

The examiner has performed an update search and discovered several relevant references related to converting a rich text to a plain text. For example, Jaquinta (US PG Pub. 2013/0024765, from the same assignee, IBM) discloses converting a rich text into a plain text for storing the converted text in legacy data repository (Jaquinta, Fig. 3, Fig. 4, Fig. 8, [0026-0027], [0051 - 0052], “This is some bold text” => “This is some *bold* text”). Here, a word “bold” text is converted to a plain text “*bold*” with marking.  The plain text (*bold*) corresponds to the claimed “non rich text”. The examiner combines the newly discovered Jaquinta reference with the previously cited references to reject the amended claims under 35 U.S.C. §103. 

Applicant’s arguments with respect to the newly added limitations (Remarks, pages 11-13) have been considered but are moot because the arguments do not apply to the combined references being used in the current rejection.

Claim Objections
Claims 5, 15, 21 and 22 are objected to because of the following informalities:  
These claims recite “the group”. A definite article “the” must not be used when first mentioning a group.  
Appropriate correction is required.
	Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7-8, 11, 13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 20210056263, referred to as Xia) in view of Jaquinta et al. (US PG Pub. 2013/0024765, referred to as Jaquinta).

Regarding claim 1, Xia teaches a method of processing a response message from an analytical application, the method comprising: 
receiving the response message; parsing the response message to facilitate selecting a semantic model to translate the response message; (see [0092], where the information extraction system includes a translator “given some input English sentence…can process the sentence in a series of stage. The stages can feed into each other sequentially such that they transform their input representation into some output representation for the next stage.” and the next stage is semantic processing of the input)
obtaining the semantic model to translate the response message; (see [0189], where the information extraction system uses a semantic model to transform the input: “the information extraction tool can use machine learning during tokenization, mapping, entity analysis, validation, identification, processing, adjustment, post processing, or a combination of two or more of these” and the various stages comprise different kinds of semantic processing)
translating the response message using the semantic model; and converting the translated response message to non-rich text. (see [0117], where “FIG. 3 is a swim lane diagram of a process 300 for information extraction. A system can use the process 300 to generate a textual representation of a phrase, e.g., a final output. For example, the process 300 can be used by an information extraction tool, such as the natural language processing system 102 from the environment 100.”, and see [0220], where the textual representation of the output may be transmitted in the plain text format)

Xia discloses natural language processing and disclosed substitute different file formats ([0220]). Xia does not explicitly disclose newly added limitations. 

Jaquinta discloses converting rich text into plain text for legacy data repository  (Jaquinta, Abstract, Fig. 3-4). In particular, Jaquinta discloses annotating the original rich text to indicate original formatting, which corresponding to the claimed “semantic meaning” (Jaquinta, [0027-0029], [0034-0038], [0051-0052]). The examiner notes using asterisk “*” to indicate bold text is annotation for semantic meaning. The examiner further points out that claim 1 recites “wherein the non-rich text annotated for semantic meaning is for electronic transmission or electronic display.” is NOT a positively recited limitation but an intended use. The cited reference only needs to have a capability to perform the intended use. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Xia’s teaching with Jaquinta’s teaching to convert rich formatted text into plain text. One having ordinary skill in the art would have been motivated to make such a modification to allow legacy application to process the data (Jaquinta, [0001-0002]). In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3, Xia in view of Jaquinta further teaches reordering the non-rich text (see [0109], where during processing the dependency structure “can resemble a target output, being sets of interconnected elements forming a forest of trees rooted by clause elements. The information extraction tool can perform one or more adjustments on the resulting structure” and see [0136], “For tokens that are contained within an entity, the information extraction tool can merge the tokens into a single token. The information extraction tool can use, for the new single token, the dependency and part-of-speech information from the first entity token by order in the sentence that is a NOUN or ADJ.” and so the token may change order on the new single token).

Regarding claim 4, Xia in view of Jaquinta further teaches parsing the response message to separate tokens providing the semantic meaning from a JSON string. (see [0072], where the “information extraction tool is able to represent the information present within the unstructured sentence in a rich and expressive structure, e.g., using tokens that represent the tree-like structure.” and see [0201], [0220], where the input can be a JSON string)

Regarding claim 5, Xia in view of Jaquinta further teaches wherein the response message comprises at least one of the group consisting of a JSON string, a JSON object, a key to locate a JSON string, a key to locate a JSON object, and combinations thereof  (see [0201], where the computing system includes a client-server relationship where “a server transmits data, e.g., an HyperText Markup Language (HTML) page, to a user device, e.g., for purposes of displaying data to and receiving user input from a user interacting with the user device, which acts as a client. Data generated at the user device, e.g., a result of the user interaction, can be received from the user device at the server.” and see [0220], where “In each instance where an HTML file is mentioned, other file types or formats may be substituted. For instance, an HTML file may be replaced by an XML, JSON, plain text, or other types of files.”, where the server-client relationship may be one in which a JSON is received by the server for processing)
and separating tokens in the JSON string representing the semantic meaning from a sentence for use or display. (see [0072], where the “information extraction tool is able to represent the information present within the unstructured sentence in a rich and expressive structure, e.g., using tokens that represent the tree-like structure.” and see [0201], [0220], where the input can be a JSON string)

Regarding claim 7, Xia in view of Jaquinta further teaches selecting a specialized semantic model based upon the response message from a semantic model repository. (see [0022], where “A system may adjust the information extraction process for a particular scenario where some linguistic patterns may be more common.” see [0097] for an example, where as part of mapping part-of-speech labels, “the information extraction tool can determine that a more fine-grained disambiguation is needed when the tokens will become different elements depending on their labels.”; see [0189], where there are multiple semantic models in the information extraction system: “the information extraction tool can use machine learning during tokenization, mapping, entity analysis, validation, identification, processing, adjustment, post processing, or a combination of two or more of these.”)

Regarding claim 8, Xia in view of Jaquinta further teaches selecting a default semantic model based upon the response message. (see [0022], where “A system may apply information extraction in a fixed manner to unstructured text.”) 

Regarding claim 11, Xia teaches a system for processing a response message from an analytical application, the system comprising:
a processor for processing programming instructions; (see [0194], processor)
a converter for converting an incoming response message to a natural language, non-rich text sentence: (see [0003], where an information extraction system “an information extraction system, e.g., as part of a natural language processing system, can receive unstructured text, analyze the text, e.g., using artificial intelligence, and provide machine readable data as output.”) 
a translator for separating tokens for providing semantic meaning from the incoming response message (see [0072], where the information extraction tool generates data about the relationship between tokens, and [0120] where the tool tokenizes an unstructured sentence)
a semantic model determination module for selecting a semantic model for processing the incoming response message (see [0022], where “A system may apply information extraction in a fixed manner to unstructured text. A system may adjust the information extraction process for a particular scenario where some linguistic patterns may be more common.” see [0097] for an example, where as part of mapping part-of-speech labels, “the information extraction tool can determine that a more fine-grained disambiguation is needed when the tokens will become different elements depending on their labels.”)
and a semantic model processor to convert the incoming response message to natural language non-rich text sentences (see [0201], where the computing system includes a client-server relationship where “a server transmits data, e.g., an HyperText Markup Language (HTML) page, to a user device, e.g., for purposes of displaying data to and receiving user input from a user interacting with the user device, which acts as a client. Data generated at the user device, e.g., a result of the user interaction, can be received from the user device at the server.” and see [0220], where “In each instance where an HTML file is mentioned, other file types or formats may be substituted. For instance, an HTML file may be replaced by an XML, JSON, plain text, or other types of files.”, where the server-client relationship may be one in which a JSON is received by the server and a plain text is sent to the client)
wherein the converter is configured to: receive the incoming response message; parse the incoming response message, by the translator, to facilitate selecting a semantic model to translate the incoming response message; (see [0092], where the information extraction system includes a translator “given some input English sentence…can process the sentence in a series of stage. The stages can feed into each other sequentially such that they transform their input representation into some output representation for the next stage.” and the next stage is semantic processing of the input) 
obtain, by the semantic model determination model, the semantic model to translate the incoming response message; (see [0189], where the information extraction system uses a semantic model to transform the input: “the information extraction tool can use machine learning during tokenization, mapping, entity analysis, validation, identification, processing, adjustment, post processing, or a combination of two or more of these” and the various stages comprise different kinds of semantic processing)
translate, by the semantic model processor, the incoming response message using the semantic model; and convert, by the semantic model processor, the translated response message to non-rich text. (see [0117], where “FIG. 3 is a swim lane diagram of a process 300 for information extraction. A system can use the process 300 to generate a textual representation of a phrase, e.g., a final output. For example, the process 300 can be used by an information extraction tool, such as the natural language processing system 102 from the environment 100.”, and see [0220], where the textual representation of the output may be transmitted in the plain text format)

Xia discloses natural language processing and disclosed substitute different file formats ([0220]). Xia does not explicitly disclose newly added limitations. 

Jaquinta discloses converting rich text into plain text for legacy data repository  (Jaquinta, Abstract, Fig. 3-4). In particular, Jaquinta discloses annotating the original rich text to indicate original formatting, which corresponding to the claimed “semantic meaning” (Jaquinta, [0027-0029], [0034-0038], [0051-0052]). The examiner notes using asterisk “*” to indicate bold text is annotation for semantic meaning. The examiner further points out that claim 1 recites “wherein the non-rich text annotated for semantic meaning is for electronic transmission or electronic display.” is NOT a positively recited limitation but an intended use. The cited reference only needs to have a capability to perform the intended use. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Xia’s teaching with Jaquinta’s teaching to convert rich formatted text into plain text. One having ordinary skill in the art would have been motivated to make such a modification to allow legacy application to process the data (Jaquinta, [0001-0002]). In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Xia in view of Jaquinta further teaches wherein the incoming response message comprises a JSON string and the method comprises receiving the JSON string and the translator is further configured to separate tokens in the JSON string representing the semantic meaning from a sentence for use or display. (see [0072], where the “information extraction tool is able to represent the information present within the unstructured sentence in a rich and expressive structure, e.g., using tokens that represent the tree-like structure.” and see [0201], [0220], where the input can be a JSON string and the output a textual representation within a plain text for display)

Regarding claim 15, Xia in view of Jaquinta further teaches wherein the semantic model determination module further comprises a semantic model repository for containing one or more semantic models, and the semantic model determination module is further configured to select one of the group consisting of a default semantic model and a specialized semantic model based upon the incoming response message. (see [0022], where “A system may adjust the information extraction process for a particular scenario where some linguistic patterns may be more common.” see [0097] for an example, where as part of mapping part-of-speech labels, “the information extraction tool can determine that a more fine-grained disambiguation is needed when the tokens will become different elements depending on their labels.”; see [0189], where there are multiple semantic models in the information extraction system: “the information extraction tool can use machine learning during tokenization, mapping, entity analysis, validation, identification, processing, adjustment, post processing, or a combination of two or more of these.”)

Regarding claim 16, Xia in view of Jaquinta further teaches wherein the semantic model determination module is further configured to select a default semantic model based upon the incoming response message. (see [0022], where “A system may apply information extraction in a fixed manner to unstructured text.”)

Regarding claim 18, Xia in view of Jaquinta further teaches wherein the semantic model processor is further configured to look up and translate a JSON string associated with the incoming response message. (see [0201], where the computing system includes a client-server relationship where “a server transmits data, e.g., an HyperText Markup Language (HTML) page, to a user device, e.g., for purposes of displaying data to and receiving user input from a user interacting with the user device, which acts as a client. Data generated at the user device, e.g., a result of the user interaction, can be received from the user device at the server.” and see [0220], where “In each instance where an HTML file is mentioned, other file types or formats may be substituted. For instance, an HTML file may be replaced by an XML, JSON, plain text, or other types of files.”, where the server-client relationship may be one in which a JSON is received by the server for processing, and it is interpreted to be obvious to one of ordinary skill in the art to assume the JSON string is extracted from the JSON file, to obtain the data used for the dependency parse of the unstructured sentences in [0012])

Regarding claim 19, Xia in view of Jaquinta further teaches wherein the converter is further configured to convert the translated JSON string based upon the semantic model and the incoming response message. (see [0189], where the information extraction system uses a semantic model to transform the input: “the information extraction tool can use machine learning during tokenization, mapping, entity analysis, validation, identification, processing, adjustment, post processing, or a combination of two or more of these” and the various stages comprise different kinds of semantic processing; see [0117], where “FIG. 3 is a swim lane diagram of a process 300 for information extraction. A system can use the process 300 to generate a textual representation of a phrase, e.g., a final output. For example, the process 300 can be used by an information extraction tool, such as the natural language processing system 102 from the environment 100.”, and see [0201], [0220] where the input may be a JSON)


Claim Rejections - 35 USC § 103
Claim(s) 6, 9-10, 14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al., in view of Jaquinta and further in view of Cai et al. (US 20190349321).
Regarding claim 6, Xia teaches the response message input being a JSON string according to claim 1. Xia does not teach determining if the response message contains a JSON string and retrieving the string or a key if the response message does not contain the JSON string. Cai teaches determining whether the response message contains a JSON string, and in response to the response message not containing the JSON string retrieving the JSON string or an appropriate key. (see [0080-81], where “the frontend data processing layer receives the input from the user interface and passes this string in the ChatMessage key to the Backend in a JSON Message. Based on the example data structure above, this JSON message contains three keys, namely: ChatMessage, ChatTable and ChatDialogueKey.” and the message does not itself contain the string, but the appropriate key: “ChatMessage: The simple string text is put in this object key”)
Xia and Cai are combinable because they both teach the use of information extraction within a system for natural language processing in which an input text is tokenized and converting into some output textual representation. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the JSON file containing the unstructured text input as the response message laid out in Xia with the step of retrieving the string through the appropriate key given that the response message does not contain the JSON string. One would be motivated to do because the step of retrieving using a key allows the JSON message to convey additional information about the user interaction that may be useful, such as the chat table, as seen in [0080-0085].

Regarding claim 9, Xia teaches converting the response message to non-rich text. (see [0117], where “FIG. 3 is a swim lane diagram of a process 300 for information extraction. A system can use the process 300 to generate a textual representation of a phrase, e.g., a final output. For example, the process 300 can be used by an information extraction tool, such as the natural language processing system 102 from the environment 100.”, and see [0201] and [0220], where the textual representation of the output may be transmitted in the plain text format)
Xia does not teach converting the response message comprising the forming of natural language sentences. Cai teaches converting the response message to non-rich text comprises forming natural language sentences (see [0154], where the natural language processor outputs sentences in the original order after some semantic processing)
Xia and Cai are combinable because they both teach the use of information extraction within a system for natural language processing in which an input text is tokenized and converted into some output textual representation. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify converting the response message to non-rich text as textual representations in plain text files laid out in Xia with the step of the non-rich text in the response message forming natural language sentences, as in Cai. One would be motivated to do so the response message resulting from the textual analysis of the natural language processor or information extraction system can be more easily integrated with other systems, like a virtual agent chatbot to provide the output or cognitive automation system to process the response using AI (Cai, [0183]).

Regarding claim 10, Xia teaches delivering the non-rich text with annotations for semantic meaning. (see [0072], where “The information extraction tool can modify and generate data that indicates relationships between tokens (eg. annotation). As a result, the information extraction tool is able to represent the information present within the unstructured sentence in a rich and expressive structure, e.g., using tokens that represent the tree-like structure.”; see also [0201] and [0220], where the textual representation of the output may be transmitted in the plain text format)
Xia does not teach delivering the converted non-rich text as natural language sentence with annotations for semantic meaning. Cai teaches delivering the converted non-rich text as natural language sentence with annotations for semantic meaning. (see [0154], where “The natural language processor 120 can receive text data or an article from interface application 130, entities 150 or data sources 160, for example. The natural language processor 120 can tokenize text into individual sentences” and after tokenization performs some semantic analysis such as removing stop words, word stemming, sentence ranking by keywords, and afterwards “The natural language processor 120 can output the sentences in the original order they were inputted in.”)
Xia and Cai are combinable because they both teach the use of information extraction within a system for natural language processing in which an input text is tokenized, semantically processed, and converted into some output textual representation. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify converting the response message to non-rich text as textual representations in plain text files laid out in Xia with the step of the non-rich text in the response message forming natural language sentences with annotations for semantic meaning, as in Cai. One would be motivated to do so the response message resulting from the textual analysis of the natural language processor or information extraction system can be more easily integrated with other systems, like a virtual agent chatbot to provide the output or cognitive automation system to process the response using AI (Cai, [0183]).

Regarding claim 14, Xia teaches the response message input being a JSON string according to claim 1. Xia does not teach determining if the response message contains a JSON string and retrieving the string or a key if the response message does not contain the JSON string. Cai teaches wherein the translator is further configured to determine whether the incoming response message contains a JSON string, and in response to the incoming response message not containing the JSON string, retrieving the JSON string or an appropriate key. (see [0080-81], where “the frontend data processing layer (eg. part of the natural language processing system that includes a translator for parsing the message) receives the input from the user interface and passes this string in the ChatMessage key to the Backend in a JSON Message. Based on the example data structure above, this JSON message contains three keys, namely: ChatMessage, ChatTable and ChatDialogueKey.” and the message does not itself contain the string, but the appropriate key: “ChatMessage: The simple string text is put in this object key”)
Xia and Cai are combinable because they both teach the use of information extraction within a system for natural language processing in which an input text is tokenized and converting into some output textual representation. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the JSON file containing the unstructured text input as the response message laid out in Xia with the step of retrieving the string through the appropriate key given that the response message does not contain the JSON string. One would be motivated to do because the step of retrieving using a key allows the JSON message to convey additional information about the user interaction that may be useful, such as the chat table, as seen in [0080-0085].

Regarding claim 17, Xia teaches the semantic model processor for converting a JSON string, (see [0201] and [0220], where the input can be JSON and [0117], where the input is parsed and converted to textual representation). Xia does not teach a conversion module for converting a JSON string to at least a portion of a natural language sentence and a target sentence generator. 
Cai teaches wherein the semantic model processor configured to process a JSON string (see [0191], where “Key features are then parsed out of the inputted JSON”) to create natural language non-rich text sentences annotated for semantic meaning (see [0154], where “The natural language processor 120 (eg. comprises target sentence generator) can receive text data or an article from interface application 130, entities 150 or data sources 160, for example. The natural language processor 120 can tokenize text into individual sentences” and after tokenization performs some semantic analysis such as removing stop words, word stemming, sentence ranking by keywords, and afterwards “The natural language processor 120 can output the sentences in the original order they were inputted in.”)
further comprises converting a JSON string to at least a portion of a natural language sentence, and a target sentence generator for generating the final target natural language non-rich text sentences annotated for semantic meaning (see [0145], where the input sentences are ranked and used to generate a summary output consisting of natural language sentences, the input annotated in the following manner: “receiving natural language data including a data representation of user-inputted text; tokenizing the data representation into a data set of sentences; parsing the data set and removing low relevance words from the sentences to generate a simplified data set; generating a ranking for the sentences based on the simplified data set; and outputting a summary of the user-inputted text based on the sentences”)
Xia and Cai are combinable because they both teach the use of information extraction within a system for natural language processing in which an input text is tokenized, semantically processed, and converted into some output textual representation. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify converting the JSON response message to non-rich text as textual representations in plain text files laid out in Xia with the step of the non-rich text in the response message forming natural language sentences with annotations for semantic meaning by a sentence generator, as in Cai. One would be motivated to do so the response message resulting from the textual analysis of the natural language processor or information extraction system can be more easily integrated with other systems, like a virtual agent chatbot to provide the output or cognitive automation system to process the response using AI (Cai, [0183]).

Regarding claim 20, Xia teaches delivering the converted non-rich text to a terminal (see [0201] and [0220]). Xia does not teach the converted non-rich text as natural language sentences with annotations for semantic meaning. 
Cai teaches delivering the converted non-rich text as natural language sentences with annotations for semantic meaning for display on a dumb terminal without further processing. (see [0183], where “The virtual agent 180 can integrate with natural language processor 120 for text analysis and summary report generation. The virtual agent 180 can integrate with cognitive search to enable processing of search requests and retrieval of search results. The platform 100 involves cognitive automation by combining machine learning and deep learning (as part of predictive/prescriptive models 126 and operational risk model 124) with natural language processor 120 to provide output at an interactive virtual agent 180 (which can be a chatbot, for example).”)
Xia and Cai are combinable because they both teach the use of information extraction within a system for natural language processing in which an input text is tokenized, semantically processed, and converted into some output textual representation. Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify converting the response message to non-rich text as textual representations in plain text files laid out in Xia with the step of the non-rich text in the response message forming natural language sentences with annotations for semantic meaning for display on a terminal without further processing, as in Cai. One would be motivated to do so the response message resulting from the textual analysis of the natural language processor or information extraction system can be more easily integrated with other systems, like a virtual agent chatbot to provide the output to a user (Cai, [0183]).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Jaquinta and further in view of Gao et al. (US PG Pub. 2014/0207826, referred to as Gao).

Regarding claims 21-22, Xia in view of Jaquinta briefly discloses using JSON format (Xia, [0220]). Xia does not give more details about JSON data format, therefore, does not meet limitations in the newly added claims 21-22. 

Gao is a patent publication from the same assignee (IBM) and discloses parsing JSON data stream to generated XML schema. Gao discloses “one of the group consisting of receiving a JSON string by a processor, providing a JSON string to a processor, obtaining a JSON string by a processor, and combinations thereof; and separating by the processor tokens in the JSON string representing the semantic meaning from a sentence for use or display” and “wherein the electronic response message comprises at least one of the group consisting of a JSON string, a JSON object, a key to locate a JSON string, a key to locate a JSON object, and combinations thereof” (Gao, [0032-0034], [0041-0042], [0051-0053], shows detailed JSON data object and JSON string; parsing JSON data is separating tokens in the JSON string; The examiner further note, the cited references only need to teach ONE alternative recited using “at least one of”).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Xia in view of Jaquinta’s teaching with Gao teaching to parse stream of JSON data to determine logical structure of JSON data. One having ordinary skill in the art would have been motivated to make such a modification to convert data to a compatible format (Gao, [0003-0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659